Citation Nr: 1735995	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild peripheral vascular disease of the left lower extremity, previously claimed as thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in August 2011.  A Statement of the Case (SOC) was issued in June 2013.  Because the SOC was not sent to the appellant's current address, the appeal was reactivated and the SOC was sent to his then-current address in September 2013.  A timely VA Form 9 was received in October 2013.

The appellant was afforded a video Board hearing before the undersigned in April 2017.  A transcript is of record.

The issue of entitlement to service connection for mild peripheral vascular disease of the left lower extremity, previously claimed as thrombophlebitis of the left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1982, the RO denied the appellant's claim of service connection for thrombophlebitis of the left leg after he failed to report for a VA medical examination without explanation.  The appellant was duly notified of the RO's determination but did not appeal the determination or indicate his willingness to report for an examination, nor was new and material evidence received in the following year.

2.  Evidence received since the final May 1982 determination denying service connection for thrombophlebitis relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for mild peripheral vascular disease of the left lower extremity, previously claimed as thrombophlebitis of the left leg.


CONCLUSIONS OF LAW

1.  The May 1982 determination denying service connection for thrombophlebitis of the left leg is final.  38 U.S.C. § 4005(c) (1976) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 3.158, 19.118, 19.153 (1981) (currently 38 C.F.R. §§ 3.104, 3.158, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for mild peripheral vascular disease of the left lower extremity, previously claimed as thrombophlebitis of the left leg.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

Generally, where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


III.  Analysis

In a May 1982, the RO notified the appellant that his claim of service connection for thrombophlebitis of the left leg had been denied, because he failed to report for a scheduled medical examination without good cause.  He was advised that if he advised VA of his willingness to report for an examination by returning a signed statement, his claim would be reconsidered.  The appellant, however, did not respond.  The May 1982 letter included notification of the appellant's appellate rights, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in April 1982.  That evidence includes the appellant's statement at his April 2017 hearing that he told his private physician, Dr. W.S., now since retired, about his in-service blood clots, and that Dr. W.S. stated that it made sense that his current thrombophlebitis may be related to his in-service blood clots.

This evidence is new, as the evidence before the RO at the time of its May 1982 determination did not include such a statement from a medical professional.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Although the appellant's claim was denied because he failed to report for a scheduled medical examination, the evidence of record at the time did not include evidence of a nexus between an in-service event, injury, or disease and the appellant's current disability of thrombophlebitis, left leg.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for thrombophlebitis, left leg, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence has been received and the claim of entitlement to service connection for mild peripheral vascular disease of the left lower extremity, previously claimed as thrombophlebitis of the left leg, is reopened.


REMAND

Although the record reflects that the appellant failed to report for a scheduled contracted medical examination in April 2013, the appellant testified at his April 2017 video Board hearing that he did, in fact, attend the examination.  However, rather than examine the appellant's left leg, the contracted examiner ostensibly examined his right leg.  The appellant reported that he told the examiner on three occasions that the wrong leg was being examined.  

The Board is unable to reconcile this conflicting information based on the available record.  It appears that the appellant attended a medical examination in July 2010 during which the examiner examined his right leg but not his left.  According to the record, the RO thereafter attempted to schedule the appellant for another medical examination in April 2013, but he failed to report.  It is unclear whether the appellant's recollection is of attending the July 2010 VA examination, rather than the April 2013 examination.  Given the ambiguity in the record, and resolving the benefit of the doubt in favor of the appellant, a medical opinion should be rescheduled to ensure that VA has met its duty to assist.  

The appellant is advised, however, that it is his obligation to cooperate with VA's efforts to obtain the evidence necessary to substantiate his claim, to include participating fully and faithfully in the examination process.  The appellant is advised that his failure to report for and fully cooperate in the scheduled examination without good cause will result in his claim being rated on the evidence of record.  38 C.F.R. §§ 3.326, 3.655.

During the appellant's April 2017 Board hearing, he stated that he receives Social Security Disability for his heart and psychiatric disabilities, and that the disability payments are not related to his legs.  However, the appellant also stated that he has been told that his heart problems were caused by circulatory problems.  Thus, records from the Social Security Administration are potentially relevant to the appellant's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask him to submit or identify any additional medical records relevant to his claims, to include those discussed at the April 2017 Board hearing, such as the Abrams, or Abrons, Family Practice Clinic, in Wilmington, North Carolina.  

After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain and additional VA and/or private medical records pertinent to the appellant's claims.

VA medical records, including from the Wilmington, North Carolina, clinic and the Fayetteville VA Medical Center, should also be obtained.

2.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

3.  Schedule the appellant for a VA medical opinion to determine the nature and etiology of any left lower extremity disabilities, to include peripheral vascular disease or thrombophlebitis.  Access to the appellant's electronic VA claims file should be made available to the examiner for review.  

The examiner should identify all left lower extremity disabilities currently present.  If any previously diagnosed disorder, including mild peripheral vascular disease and thrombophlebitis, is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed left lower extremity disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference the relevant evidence of record, including service treatment records showing treatment for blood clots/thrombophlebitis.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


